 Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 1 of 70




         IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,         )
                                  )
     Plaintiff,                   )
                                  )
     -vs-                         )   Case No. CR-17-239-D
                                  )
JERRY DRAKE VARNELL,              )
                                  )
     Defendant.                   )




                           * * * * * * *
                      TRANSCRIPT OF EXCERPT
                           OF PROCEEDINGS
                    HAD ON FEBRUARY 20, 2019
            BEFORE THE HONORABLE TIMOTHY D. DeGIUSTI
                  U.S. DISTRICT JUDGE, PRESIDING
                             AND A JURY
                           * * * * * * *




                     TESTIMONY OF BARRY BLACK




Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription.


                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 2 of 70




                       A P P E A R A N C E S


ON BEHALF OF THE GOVERNMENT:
    Mr. Matt Dillon
    Mr. Mark R. Stoneman
    Assistant United States Attorneys
    U.S. Attorney's Office
    210 West Park Avenue
    Suite 400
    Oklahoma City, Oklahoma 73102


ON BEHALF OF THE DEFENDANT:
    Ms. Marna S. Franklin
    Franklin Law Firm
    620 N. Robinson Ave.
    Suite 203
    Oklahoma City, Oklahoma 73102
    Ms. Vicki Z. Behenna
    MULINIX GOERKE & MEYER
    210 Park Avenue
    3030 Oklahoma Tower
    Oklahoma City, Oklahoma 73102
    Ms. Laura K. Deskin
    Attorney at Law
    400 North Walker
    Suite 230
    Oklahoma City, Oklahoma 73102




                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 3 of 70




                              I N D E X
                                                             PAGE
EVIDENCE ON BEHALF OF THE GOVERNMENT:
BARRY BLACK
     Direct Examination by Mr. Stoneman .       .   .   .   . 04
     Cross-Examination by Ms. Behenna . .       .   .   .   . .39
     Redirect Examination by Mr. Stoneman       .   .   .   . .60
     Recross-Examination by Ms. Behenna .       .   .   .   . .67
CERTIFICATE OF REPORTER . . . . . . . . . . . . . .70




                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 4 of 70
                                                                         4


1                             P R O C E E D I N G S
2           (The following is an excerpt of the proceedings had on
3    February 20, 2019, containing the testimony of Barry Black:)
4                 THE COURT:    Good morning, ladies and gentlemen of
5    the jury.     Welcome back.
6           Government, are you ready to call your next witness?
7                 MR. STONEMAN:     We are, your Honor.
8                 THE COURT:    Please proceed.
9                 MR. STONEMAN:     Government calls Barry Black.
10                THE COURT:    Sir, please come forward, stand in front
11   of the witness chair and be sworn.
12          (The witness was duly sworn.)
13                THE CLERK:    Please be seated.
14                                  BARRY BLACK,
15   called as a witness herein, having been first duly sworn,
16   was examined and testified as follows:
17                              DIRECT EXAMINATION
18   BY MR. STONEMAN
19   Q      Good morning.     Please introduce yourself to the jury.
20   A      Good morning.     My name is Barry Black.
21   Q      And what do you do for a living?
22   A      I'm a special agent with the FBI.
23   Q      And what do your current duties involve?
24   A      I'm a bomb technician assigned to the Joint Terrorism
25   Task Force.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 5 of 70
                                                                           5
                        DIRECT EXAMINATION OF BARRY BLACK

1    Q      Okay.    Did you have to have any specialized training to
2    become a bomb technician?
3    A      Yes.
4    Q      Can you describe for the jury some of the details of your
5    training?
6    A      Became a bomb technician in 1994 at the FBI's Hazardous
7    Devices School.       It's the only school in the nation that
8    certifies nonmilitary bomb technicians.           I've remained
9    certified since 1994.
10          Continued my training as a Weapons of Mass Destruction
11   Emergency Responder/Hazardous Materials Technician.             Training
12   at the Army's Aberdeen Proving Ground, the Navy's Advanced
13   Access and Disablement Center at Indian Head, the Armed Forces
14   Experimental Training Facility at Harvey Point Defense
15   Training Facility, the British counter IED school outside
16   London at the Felix Centre.
17          I am a certified bomb technician and master bomb
18   technician, master police instructor, adjunct faculty member
19   at the FBI Academy, where I teach a variety of counter IED
20   schools, to include large vehicle bomb post blast schools,
21   where we construct and detonate large vehicle-borne IEDs.
22   Witness their effects and teach post blast evidence
23   collection.
24          I've been deployed to 23 countries and six continents.
25   I've been a subject matter expert for the state department

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 6 of 70
                                                                          6
                        DIRECT EXAMINATION OF BARRY BLACK

1    drafting counter IED plans for foreign nations.            I've been a
2    lecturer at international counter IED symposium in the former
3    Soviet Union, the FBI academy, FBI headquarters, New Scotland
4    Yard, various universities, military and police academies
5    around the world.
6           I'm currently writing a research paper on alternate fuels
7    used in improvised explosives and was awarded the U.S. patent
8    for a counter IED tool as a co-inventor, which we gave to the
9    government and is being used throughout the country now.
10   Q      Very good.
11          Can you tell us, briefly, what was your initial role in
12   this investigation?
13   A      Part of my job is to provide advice and input as agents
14   gather information during the course of their investigations.
15   So in early 2017, a couple of the task force officers came to
16   me and asked if it was feasible and viable for an individual
17   to construct a large vehicle-borne IED -- a Timothy
18   McVeigh-type device, so a thousand pounds of ANFO -- using a
19   cellular phone as part of the firing system.
20   Q      And what did you advise the case agents at that time?
21   A      That is feasible and viable and relatively easy to do.
22   Q      Okay.    And as this investigation progressed, tell us a
23   little bit more about what your role became.
24   A      I was engaged in other matters, so several weeks went by,
25   several months went by.        The case agents came back to me with

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 7 of 70
                                                                         7
                        DIRECT EXAMINATION OF BARRY BLACK

1    more information that was a little troubling to me.
2    Q      And what was that information?
3    A      The subject of the investigation had a background in
4    electronics, was capable of assisting in the manufacturer of
5    that cellular phone firing device, had mentioned various
6    chemical-type synthesis exercises, had been experimenting with
7    homemade explosives, was knowledgeable about the nitrogen
8    content of oxidizers.
9           Those are the types of things that, if you're wanting to
10   build a device like that, you would need to know about.
11   Q      Can you tell us, as the investigation further progressed,
12   what did your role become?
13   A      Having a device of that size in the public domain
14   incorporating any kind of homemade explosives is a hazard both
15   to the public as well as to us as, you know, render-safe bomb
16   squad.     So we tried to shift away from any kind of improvised
17   component to commercial inert components.
18   Q      In other words, did you advise the case agents to allow
19   the defendant to provide any of the explosive materials
20   himself or something else?
21   A      No.   As I said, losing control of this kind of situation
22   can be hazardous, so I felt it was important that we know that
23   the components of any device that would be built would be
24   completely safe and inert.
25                MR. STONEMAN:     Could you pull up Government's

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 8 of 70
                                                                         8
                        DIRECT EXAMINATION OF BARRY BLACK

1    Exhibit No. 5, which has been previously admitted.
2    Q      (By Mr. Stoneman) Agent Black, we've pulled up
3    Government's Exhibit No. 5, which has been previously
4    admitted.
5           Do you recognize what's depicted in that photograph?
6    A      Yes.
7    Q      Can you tell us, how is it that you recognize that?
8    A      Those are the materials that I acquired and supplied for
9    this case.
10   Q      Okay.    So you acquired these and supplied them to the
11   case agents; is that correct?
12   A      Yes.
13   Q      Can you go ahead in your -- the government's exhibit
14   book, which should be in front of you, can you take a look at
15   Government's Exhibits 5 through 16, which have all been
16   previously admitted, and tell me if you recognize those?
17   A      Five through 16?
18   Q      Yes, sir.
19   A      (Witness complied.)
20          Yes.
21   Q      Okay.    And are those various items depicted in
22   Government's Exhibit No. 5?
23   A      Yes.
24   Q      Okay.    I would like to walk through those individually
25   with you, just have you describe for the jury what they are,

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 9 of 70
                                                                             9
                        DIRECT EXAMINATION OF BARRY BLACK

1    what their function was, how a person might acquire them
2    before we move on to another topic.
3                 MR. STONEMAN:     So if you could pull up Government's
4    Exhibit No. 15.       We're going to work our way back.
5    Q      (By Mr. Stoneman) Tell us what we're looking at here.
6    A      That is the firing system, which is commonly known as a
7    Time and Power Unit, abbreviated as a TPU.
8    Q      And what's the purpose of a TPU in this context?
9    A      The Time and Power Unit serves, basically, as the brains
10   of a device like this that can be configured in a number of
11   different ways.       This one included a cellular phone, which was
12   described initially as what the subject of the investigation
13   wanted to use.
14   Q      And you describe it as the brains.         What sort of
15   electrical function does it really need to do?
16   A      So a device like this can be initiated electronically or
17   it can be initiated with something like a burning time fuse.
18   In this case, this provides an electrical signal to electric
19   blasting caps which start what is called the explosive train.
20   Q      And you say an "electrical signal."         Does that have to be
21   a certain data signal or just a flow of electricity?
22   A      No.   So in this case the phone is just a switch.            It's an
23   electrical switch.       So the phone receives a signal from any
24   other cell phone.
25          In this case, that electrical current that would usually

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 10 of 70
                                                                          10
                        DIRECT EXAMINATION OF BARRY BLACK

1    flow to the speaker or the vibratory motor just serves as a
2    switch to provide electrical power through the circuit into
3    the detonator.
4    Q       So to be clear, this is -- well, you described it as the
5    brains, but this device does not require a particular data
6    signal, just an electrical signal --
7    A       Correct.
8    Q       -- to power; is that correct?
9    A       Yes.
10   Q       Can you tell us what we're -- what this part is right
11   here (indicated)?
12   A       So that is a stereo jack plug, like used to be in the old
13   stereos.       That serves as another type of switch.        One of the
14   inherent problems with using a cellular phone as part of a
15   firing circuit is you may get a robocall or something like
16   that, that could accidentally detonate the device before you
17   are wanting it to detonate.
18           So that's simply another switch called the safe arming
19   switch.      That jack plug would have to be inserted into the
20   circuit so that the next time the phone was called the device
21   would detonate.
22                  MR. STONEMAN:    Can you move back to Government's
23   Exhibit No. 14?
24   Q       (By Mr. Stoneman) So this -- what did you call it, a jack
25   plug switch?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 11 of 70
                                                                             11
                        DIRECT EXAMINATION OF BARRY BLACK

1    A       It's a stereo jack plug, yes.        You can see it there.
2    Q       Is this what we're talking about right here (indicated)?
3    A       Yes.
4    Q       Okay.    And, again, does that provide any sort of data
5    signal to the device or merely close the circuit?
6    A       No.    It simply closes the circuit that allows the
7    electrical energy to flow from the phone through the rest of
8    the circuit.
9    Q       And can you tell us, how complex is this Time Power Unit?
10   A       It's not complex.      The instructions were using a cell
11   phone in an IED or on the internet, for example.
12   Q       Okay.    And really inside that box is just an electrical
13   circuit with a battery?
14   A       Yes.    So in this particular device the cell phone
15   provides a signal through the circuit and allows a larger
16   battery to fire the detonators.
17   Q       Okay.
18                  MR. STONEMAN:    Can you go back to 15 real quick
19   again?
20   Q       (By Mr. Stoneman) Can you tell us what I've circled
21   there?     What are those?
22   A       So those are simply stereo speaker connectors.           They
23   serve to provide the current from the power source down the
24   line to wires that are connected to those stereo speaker
25   connectors.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 12 of 70
                                                                          12
                        DIRECT EXAMINATION OF BARRY BLACK

1    Q       And one's red, one's black.       Does it matter which one is
2    connected to the wires?
3    A       No.
4    Q       Okay.    Is it fair to say anybody with some basic
5    electrical wiring or electrical knowledge could have
6    constructed this device?
7    A       Yes.
8    Q       Take a look at Exhibit No. 12, please, and tell us what
9    we're looking at here.
10   A       Those are two commercial detonators.         They are also
11   called blasting caps or initiators.
12   Q       And what purpose or what function do these serve with
13   this particular type of device?
14   A       There's a -- it's called the explosive train or the
15   explosive chain.       So this would be the first step in that
16   explosive series.       The orange and yellow wires you see there
17   would conduct the electricity from the Time and Power Unit,
18   down the copper wiring, into the detonators, which would cause
19   them to explode.
20   Q       And those orange and yellow wires, would those have been
21   connected to the red and black caps on the Time Power Unit?
22   A       Yes.
23   Q       So are they just receiving, again, just an electrical
24   current?
25   A       Right.    It's just a solid cord with just a copper wire.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 13 of 70
                                                                          13
                        DIRECT EXAMINATION OF BARRY BLACK

1    Q       Okay.   So the Time Power Unit sends electrical current
2    through those cords.        And can you tell us -- let me do it
3    right here.      This silver cylindrical device --
4                   MR. STONEMAN:    And if you can zoom into that.
5    Q       (By Mr. Stoneman) -- can you further describe what we're
6    looking at there?
7    A       That's the blasting cap, also called the initiator or
8    detonator.      It's generally an aluminum cylinder.         The green
9    part you see on the end is called the plug.            The orange and
10   yellow leg wires, as they are called, go into the base of the
11   detonator where there is a small bridge wire, much like the
12   filament in a light bulb.
13           So when the electrical current is carried by the leg
14   wires, it heats the bridge wire or filament, which is in the
15   base of the detonator.         And that's embedded in some very
16   sensitive explosives.        That small amount of current enables
17   those primary explosives to detonate.
18           And then as you get towards the bottom in this image,
19   there is what's called a base charge of another high
20   explosive, which has enough force to cause other explosives to
21   detonate.
22   Q       So, theoretically, in this explosive chain, this would be
23   the first component that would actually explode; is that
24   correct?
25   A       Yes.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 14 of 70
                                                                              14
                        DIRECT EXAMINATION OF BARRY BLACK

1    Q       And can you tell us, how can a law-abiding person acquire
2    one of these?
3    A       These are commercial detonators.        They can be acquired
4    lawfully with a permit or a license.           We have many cases where
5    detonators are actually improvised or acquired through
6    criminal means, either stolen or acquired from people who have
7    stolen them.
8    Q       So a non-law-abiding person could either steal these or
9    make them themselves?
10   A       Right.    You could make detonators.      They wouldn't look
11   exactly like this, but they serve the same function.                 Or they
12   could be stolen or acquired.
13   Q       What kind of -- what kind of materials would a person
14   need to make an improvised detonator?
15   A       Commonly, currently materials -- high explosive known as
16   triacetone triperoxide is often used.           It's household
17   chemicals you can find in pool supply stores, hair supply
18   stores, you know, Walmart, Ace Hardware.
19   Q       Okay.    And, to be clear, these particular -- we've called
20   them alternately detonators.         Are they also called blasting
21   caps?
22   A       Yes.
23   Q       These particular detonators or blasting caps were inert.
24           And what does "inert" mean to you?
25   A       "Inert" means they will not function.         They look real,

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 15 of 70
                                                                             15
                        DIRECT EXAMINATION OF BARRY BLACK

1    feel real, weigh correctly, but they just will not explode.
2    Q       Okay.   And, again, what's the reason for providing inert
3    blasting caps in this investigation?
4    A       Any explosive we wouldn't want out in the public domain
5    for public safety.
6    Q       Take a look at Exhibit No. 9.        And what are we looking at
7    here?
8    A       Each one of those is called a detonating cord.           The
9    colors don't matter.        They are just different types of
10   detonating cord.       Detonating cord is a high explosive itself.
11   It's a high-explosive core wrapped in a nylon sheath.                You can
12   think of it as rope that connects different charges, except in
13   this case the rope explodes.
14   Q       Okay.   And in this particular device, how -- what do they
15   connect to on either end?
16   A       So in the explosive train or explosive chain, the
17   detonators would be connected to one end of the detonating
18   cord and the other end of the detonating cord would be another
19   explosive.
20   Q       And how would a law-abiding person acquire detonation
21   cord, or det cord?
22   A       Again, it's -- a law-abiding, you can acquire it as a
23   blaster in the explosive industry with a permit or a license.
24   Q       Otherwise, a person would have to steal these; is that
25   correct?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 16 of 70
                                                                             16
                        DIRECT EXAMINATION OF BARRY BLACK

1    A       Yes.
2    Q       Okay.   Is it feasible for a lay person to construct or
3    make homemade det cord?
4    A       It would be a laborious process.        The det cord for
5    multiple charges isn't necessary.          It's just a way to link the
6    charges together.       But you don't have to have it.        You can
7    just simply use other detonators.
8    Q       So, in other words, you can't -- it's very difficult to
9    make this yourself, but for the purpose of this device, this
10   is not even really necessary; is that correct?
11   A       Correct.
12   Q       And, to be clear, this detonation cord, or det cord, that
13   you provided was inert; in other words, it would not have
14   exploded?
15   A       That's correct.
16   Q       Take a look at Exhibit No. 7, please.         And tell us, what
17   are we looking at here?
18   A       Each of those is a different type of high explosive.
19   Q       And what purpose do they serve for this particular type
20   of device?
21   A       They would serve as what's known as a booster.           A booster
22   can be really any type of explosive, not one particular type.
23           So depicted here are two cartridges of dynamite, four red
24   cast boosters.       It's just a high explosive that's been cast in
25   the shape of a cylinder.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 17 of 70
                                                                                17
                        DIRECT EXAMINATION OF BARRY BLACK

1            And then the four yellow or orange items at the bottom
2    are also cast boosters, just a smaller size.
3    Q       And to be clear here, what have I circled here at the
4    very top?
5    A       Those represent two cartridges of dynamite.
6    Q       And tell us again, in this type of device how would these
7    be -- what would they be connected to?
8    A       So using the detonating cord we saw previously, the
9    detonators would be attached to the detonating cord.                 The
10   detonating cord would then be attached to these high-explosive
11   charges which would be used as a booster for the main charge.
12   Q       Okay.   The main charge in this case being what?
13   A       ANFO.
14   Q       Okay.   And we'll get to that in a minute.
15           How would a law-abiding person acquire dynamite or these
16   other types of explosive boosters?
17   A       Again, generally, with a permit or license.
18   Q       A non-law-abiding person, how could they acquire this or
19   something functionally equivalent to this?
20   A       These types of materials are stolen, but a booster can
21   also be made out of homemade explosives.
22   Q       Okay.   What type of materials would a person need to make
23   boosters sufficient to function as boosters in this type of
24   device?
25   A       Again, relatively common materials that you can find at

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 18 of 70
                                                                              18
                        DIRECT EXAMINATION OF BARRY BLACK

1    pool supply stores, hair supply stores.
2    Q       And, to be clear, these boosters that you provided are
3    inert?
4    A       That's correct.
5    Q       Please take a look at Government's Exhibit No. 5, and
6    tell us -- tell us about this brown bag that I'm circling
7    here.
8    A       That's a bag that commercial ANFO is usually found in.
9    ANFO is an acronym, A-N-F-O.         It's a type of commercial
10   explosive.      It stands for ammonium nitrate fuel oil.             There
11   are many different kinds manufactured in many different
12   places.      This particular brand is called Austinite 15.
13   Q       And the jury has heard the term "ANFO" quite a bit in the
14   past few days.       I see under Austinite 15 the phrase "ammonium
15   nitrate fuel oil."        Is that where we get the term "ANFO" from?
16   A       Yes.
17   Q       It's an acronym?
18   A       It's just an acronym for ammonium nitrate fuel oil.
19   Q       And you mentioned, as we were discussing the previous
20   exhibit, this is the primary explosive for this type of
21   device?
22   A       It's referred to as the main charge.         Whatever the end of
23   the firing train would be that -- the last explosive would be
24   considered the main charge.
25   Q       Okay.   And tell us a little bit more about how a

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 19 of 70
                                                                                19
                        DIRECT EXAMINATION OF BARRY BLACK

1    law-abiding person would acquire ANFO, ammonium nitrate fuel
2    oil.
3    A       Commercially, it's a tool that's used in the mining and
4    quarry industry.       It's designed to push and heave rock, for
5    instance.      So it's available commercially with a permit or
6    license.
7    Q       And how might a non-law-abiding person who wanted to get
8    their hands on some ammonium nitrate fuel oil, or ANFO,
9    acquire ANFO?
10   A       Without a permit or license, it can be stolen or can be
11   homemade, improvised.
12   Q       And tell us a little bit about the process of making ANFO
13   homemade.
14   A       It's very simple.     AN, the ammonium nitrate, is
15   fertilizer.      And to make an explosive, you need an oxidizer
16   and a fuel.      The ammonium nitrate serves as the oxidizer.
17   Then you simply add a fuel to it.
18           And it can be a number of different types of fuel.            It
19   could be diesel fuel, gasolene, motor oil, camp fuel.                But
20   it's just a mixture of the fuel and the oxidation.
21   Q       So ANFO -- premixed ANFO is -- you generally have to have
22   a license to purchase it.
23           Ammonium nitrate without the fuel, can a law-abiding
24   person purchase that without a license?
25   A       Yes.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 20 of 70
                                                                          20
                        DIRECT EXAMINATION OF BARRY BLACK

1    Q       And that's -- I think you said it's basically fertilizer?
2    Is that right?
3    A       Yes.
4    Q       Is that why these types of devices are commonly called
5    fertilizer bombs?
6    A       Yes.
7    Q       Is there a significant difference in the quality of the
8    ammonium nitrate a person might get if they purchased
9    fertilizer versus the type of ammonium nitrate in commercial
10   ANFO?
11   A       The commercial-grade explosives use what's called a
12   commercial grade ammonium nitrate.           It's still ammonium
13   nitrate, but it's milled in such a way where it has a larger
14   surface area.       It's more porous to more readily accept the
15   fuel.
16           An improvised ANFO, more generally, you will find
17   fertilizer grade just more readily available.             Same type of
18   material.       It just absorbs the fuel in a different way.
19   Q       Okay.    But if one were to just acquire fertilizer or
20   ammonium nitrate, add an appropriate amount of diesel to that,
21   would it essentially function the same way as commercial grade
22   ANFO?
23   A       Yes.
24   Q       Are there -- let's say a person did not want to buy
25   ammonium nitrate to mix up their own ANFO.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 21 of 70
                                                                          21
                        DIRECT EXAMINATION OF BARRY BLACK

1            Are there other ways to make ammonium nitrate rather than
2    just buying it?
3    A       You can make ammonium nitrate through a chemical process
4    known as nitration.         It involves the addition of nitric acid.
5    It's a chemical process.         In this country, ammonium nitrate is
6    readily available so it's just easier to buy it, but it can be
7    made.
8    Q       And that nitration process, what base chemical would you
9    have to nitrate?
10   A       Anhydrous ammonia.
11   Q       So if you had anhydrous ammonia and you had maybe a
12   distillery, you might be able to make ammonium nitrate?
13                  MS. BEHENNA:    Your Honor, I'm going to object to
14   leading.       I've been letting this go for --
15                  MR. STONEMAN:    I'll withdraw the question.
16                  THE COURT:    Yeah.   And relevance.    Sustained.
17   Q       (By Mr. Stoneman) Okay.       And, to be clear, this ammonium
18   nitrate that you provided is inert; is that correct?
19   A       Correct.
20   Q       Take a look at Government's Exhibit No. 16, and tell us
21   what we're looking at here.
22   A       Those are the instructions for how to operate the TPU.
23   Q       And is that your handwriting?
24   A       Yes.
25   Q       Okay.    And the -- you include a phone number at the very

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 22 of 70
                                                                          22
                        DIRECT EXAMINATION OF BARRY BLACK

1    bottom.      Was that the actual number for the phone on the Time
2    Power Unit?
3    A       So the phone on the Time and Power Unit that would have
4    sent the signal to the detonators.           I had the identical phone
5    with me so if anyone were to call that number at the bottom,
6    it actually rang to a phone that was with me.
7    Q       Okay.   I would like to talk about your role in this
8    investigation on or about August 12, 2017, the day of the
9    offense charged in this case.
10           Can you take a look at -- these have not been introduced
11   into evidence yet, but take a look at Government's Exhibits 17
12   through 30 and tell me if you recognize those.
13   A       Yes, I do.
14   Q       And can you describe what those pictures depict?
15   A       The early morning hours of the 12th of August, I was
16   asked to go to the BancFirst building and inspect a van that I
17   found located there.
18   Q       And do those photographs depict that van and the insides
19   of it?
20   A       Yes.
21   Q       Do they appear to accurately depict what's in the
22   photographs?
23   A       Yes.
24                  MR. STONEMAN:    Your Honor, I'd move to admit
25   Government's Exhibits 17 through 30.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 23 of 70
                                                                            23
                        DIRECT EXAMINATION OF BARRY BLACK

1                   THE COURT:   Any objection?
2                   MS. BEHENNA:    No, your Honor.
3                   THE COURT:   They're admitted.
4                   MR. STONEMAN:    Can you pull up Government's
5    Exhibit 17.
6    Q       (By Mr. Stoneman) Tell us what we're looking at.
7    A       That is looking west in the alley that's to the north of
8    the BancFirst building and perpendicular to the alley.               To the
9    south is an enclosed loading dock just beneath BancFirst.              And
10   the van was located in the loading dock.
11   Q       And I have circled something on the exhibit.          Is that the
12   van?
13   A       Yes.
14   Q       Take a look at Government's Exhibit No. 18.          What are we
15   looking at here?
16   A       That's a picture of the van in the alley with the doors
17   open.
18   Q       Okay.   And we see some brown objects kind of on the
19   floorboard.
20                  MR. STONEMAN:    Can you zoom into that?
21   Q       (By Mr. Stoneman) Can you tell us what those are?
22   A       Those are the empty Austinite 15 bags which I had
23   previously provided.
24   Q       Take a look at Exhibit No. 19.        And do those appear to be
25   the same bags depicted in Government's Exhibit 18?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 24 of 70
                                                                            24
                        DIRECT EXAMINATION OF BARRY BLACK

1    A       Yes.
2    Q       Take a look at Government's Exhibit 20, and tell us what
3    we're looking at here.
4    A       Right in the back of the van were seven plastic
5    containers, four of these -- I guess maybe 2-by-2-foot --
6    plastic totes were in a line behind the driver's seat.               And
7    that's an image of those totes.
8    Q       Okay.   And we see in this blue tote, or blue tub,
9    something in the middle kind of peeking out.            Can you tell us
10   what that is?
11   A       That's a cast booster, and the green part is the
12   detonating cord.
13   Q       Okay.   Government's Exhibit 21, tell us what we're
14   looking at here.
15   A       Again, that's another image of the square containers that
16   were right behind the driver's seat.           You see three of them
17   there.
18   Q       Okay.   And the orange cord kind of going into the -- into
19   the white substance, can you tell us what that is?
20   A       That's the inert detonating cord.
21   Q       Okay.   And did you -- during your processing of this
22   evidence, did you pull that out to see what was attached to
23   the det cord?
24   A       Yes.
25   Q       And what was it?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 25 of 70
                                                                          25
                        DIRECT EXAMINATION OF BARRY BLACK

1    A       One of the boosters.
2    Q       Twenty-two.    And this -- your responses be the same to
3    this exhibit as the last -- previous two?
4    A       Yes.
5    Q       All right.    Government's 23, does this appear to be
6    another of the tubs?
7    A       Yes.
8    Q       Government's 24, would this be another one of the tubs?
9    A       Yes.    There were three trashcans right behind the
10   passenger's seat, and that's one of them.
11   Q       Okay.    And Government's 25 and 26, are those the other
12   two trash tubs?
13   A       Yes.
14   Q       Please take a look at Government's 27.         What are we
15   looking at here?
16   A       On the passenger seat, when I opened the van in the
17   alley, was that black object.          It was a cloth or shirt
18   covering the TPU.
19   Q       Okay.    Go to 28, please.
20   A       That's a picture of the shirt once I removed it with the
21   Time and Power Unit visible, and you can see the leg wires
22   trailing off behind it.
23   Q       Okay.    And Government's 29?
24   A       Another image of the TPU.
25   Q       Okay.    And Government's 30?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 26 of 70
                                                                             26
                        DIRECT EXAMINATION OF BARRY BLACK

1    A       That's an image of the detonating cord leading to the
2    rear of the van with the detonators taped to seven links of
3    the cord.
4    Q       Okay.    Based on your viewing of the contents of the van,
5    did the device appear to have been assembled in a viable
6    fashion?
7    A       Yes.
8    Q       And when I say "viable fashion," what does that mean to
9    you?
10   A       Had the components been live, it would have detonated.
11   Q       Okay.    And is there -- was there only one way to
12   construct this device in a viable fashion?
13   A       No.    It can be constructed several ways.        This is one
14   way.
15   Q       Take a look at Government's Exhibit No. 31, and tell me
16   if you recognize what's depicted in that.
17   A       In the book?
18   Q       Yes.
19   A       That's the cellular phone I had on my person from August
20   11th through August 12th.
21   Q       And what significance, if any, does this have to you?
22   A       The device was designed to function when the cellular
23   phone that was a part of the Time and Power Unit received a
24   phone call from any call -- or from any number.             That phone
25   was called twice after I inspected the TPU.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 27 of 70
                                                                            27
                        DIRECT EXAMINATION OF BARRY BLACK

1    Q       Okay.    And it was called -- do you recognize the number
2    that called it?
3    A       Yes.    That 757 number was one of the numbers I was told
4    that the undercover agent and the subject had.
5    Q       Now, the jury has heard testimony that the defendant
6    dialed the number three times.          It appears --
7                   MR. STONEMAN:    -- well, before we move on, I move to
8    admit Government's Exhibit 31, your Honor.
9                   THE COURT:   Any objection?
10                  MS. BEHENNA:    No objection.
11                  THE COURT:   It's admitted.
12   Q       (By Mr. Stoneman) Based on the screenshot we have here,
13   it only indicates two missed calls.
14           Do you have an explanation for any discrepancy between
15   previous testimony that the defendant dialed it three times
16   versus what's displayed on the phone?
17   A       Yes.
18   Q       What is that?
19   A       I had set up an observation post at the Skirvin Hotel
20   across the street, which gave me advantage of the approach and
21   the alley itself.       After the van was delivered, I was asked to
22   go inspect the status of the Time and Power Unit.
23           So I left the Skirvin across the street, inspected the
24   TPU and the device, went back to the observation post.               As I
25   was in the elevator in the interior of the hotel, the phone

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 28 of 70
                                                                          28
                        DIRECT EXAMINATION OF BARRY BLACK

1    rang once.
2            There were other civilians in the hotel, so I didn't
3    really feel I could give the execute order with them in the
4    elevator with me.       I went up to the 11th floor where our post
5    was, and as I exited the vehicle I got a second call.
6    Q       You said, "Exited the vehicle."
7    A       I'm sorry.    Exited the elevator.
8    Q       Okay.
9    A       So I was in the elevator during the rest of the time.
10   Q       Okay.   Take a look at Government's Exhibits 32 through
11   34, and tell me if you recognize what's depicted in those.
12   A       Yes.
13   Q       And what is depicted in those?
14   A       After I recovered the van and took it to a secure
15   location where it was stored and searched.
16   Q       Okay.   These -- what is depicted in these?
17   A       So Exhibit 32 is an image of the empty bags recovered
18   from the back of the van --
19                  THE COURT:   Why don't you go ahead and offer them,
20   Counsel.
21                  MR. STONEMAN:    Move to admit 32 through 34, your
22   Honor.
23                  THE COURT:   Any objection?
24                  MS. BEHENNA:    No objection.
25                  THE COURT:   They're admitted.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 29 of 70
                                                                              29
                        DIRECT EXAMINATION OF BARRY BLACK

1                  THE WITNESS:    So Exhibit 32 were the bags that were
2    recovered from the back of the van, which were empty.
3    Q       (By Mr. Stoneman) Okay.      Thirty-four -- or 33.
4    A       Thirty-three is what's called the firing train.              It's the
5    detonating cord connected to the boosters.            The boosters were
6    in each of the seven tubs.
7    Q       Okay.   And 34?
8    A       Thirty-four is an image of the junction of the seven
9    pieces of detonating cord with the blasting caps taped to
10   them.     I had coiled up the leg wires just to include them in
11   the photograph.
12   Q       And, to be clear, even though it was constructed, as you
13   say, in a viable fashion, due to the inert nature of the
14   components, could this device have ever caused an explosion?
15   A       No.
16   Q       You told the jury about your extensive training and
17   experience and your training of others.           However, in your
18   experience and training, is this a particularly complicated
19   device?
20   A       No.
21   Q       Does this device require any specialized knowledge to
22   construct?
23   A       No.
24   Q       And is the information necessary to design and construct
25   this device readily available to lay people?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 30 of 70
                                                                             30
                        DIRECT EXAMINATION OF BARRY BLACK

1                   MS. BEHENNA:    Your Honor, I object.      That's been
2    asked and answered several times.
3                   THE COURT:   I'll let him ask it one more time.
4                   THE WITNESS:    Yes.   This is available.
5    Q       (By Mr. Stoneman) Okay.       And where is that information
6    available?
7    A       The internet and in printed materials.
8    Q       Okay.   Agent Black, were you involved in a test to
9    demonstrate what a similar device would have done had the
10   materials or components been volatile?
11   A       Yes.
12   Q       And where was that test conducted?
13   A       At an Army installation at Fort Riley, Kansas.
14   Q       And do you recall approximately when that was conducted?
15   A       I believe the 10th of August.
16   Q       Okay.   Go ahead and take a look in your book at
17   Government's Exhibits 35 through 45 and tell me if you
18   recognize those.
19   A       I do.
20   Q       And what -- what do those photographs depict?
21   A       Images of the test at Fort Riley, Kansas, as well as
22   images of the van I recovered in the alley.
23                  MR. STONEMAN:    Your Honor, move to admit Exhibits
24   No. 35 through 45.
25                  THE COURT:   Any objection?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 31 of 70
                                                                          31
                        DIRECT EXAMINATION OF BARRY BLACK

1                  MS. BEHENNA:    Your Honor, we stand on our previous
2    objection.
3                  THE COURT:    Okay.   Stand by.
4            (Brief pause.)
5                  THE COURT:    For the reasons previously stated by the
6    Court, that objection will be overruled.            They're admitted.
7                  MR. STONEMAN:     Could we pull up Government's
8    Exhibit 35.
9    Q       (By Mr. Stoneman) Agent Black, tell us what we're looking
10   at here.
11   A       That is a white van in which we constructed a
12   thousand-pound ANFO device.         And the vehicle to the left is
13   known as a witness vehicle.         It's there for scale and to
14   demonstrate the force of a blast like this.
15   Q       Okay.   Is this the same white van that the defendant used
16   the night of August 12, 2017?
17   A       No.   This is a different van.
18   Q       Okay.   And can you tell us a little bit about the --
19   before we get into the similarities, tell us about the
20   differences in this test, in this scenario, from the device
21   used by the defendant.
22   A       Obviously, these use live explosives.         It was a thousand
23   pounds of commercial ANFO arrayed in seven plastic containers
24   in the rear and the same weights and same configuration as the
25   device I recovered in the alley.          It was -- used boosters,

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 32 of 70
                                                                            32
                        DIRECT EXAMINATION OF BARRY BLACK

1    detonating cord, and detonators.
2    Q       I can see from the photograph that the windows of this
3    target vehicle and actually the witness vehicle have been --
4    appear to already be removed.          Why is that?
5    A       This is a military range, and for range safety we
6    mitigate how much debris is left on the range.             Different
7    ranges have different requirements, such as the glass be
8    removed, fuels and oils be removed to try to mitigate the fire
9    damage and the environmental hazard.
10   Q       Okay.   Take a look at Government's Exhibit 36, and tell
11   us what we're looking at here.
12   A       Those are pictures.      The picture on the left is the
13   vantage of the van I recovered in the alleyway.             The picture
14   on the right is an image of the van used in the test shot,
15   which shows the similarities in configuration.
16   Q       And, obviously, the van on the left that the defendant
17   used has kind of swing -- double swing open doors, and the one
18   on the right has a single lift door.
19           Does that, based on your training and experience, create
20   any appreciable difference in the result?
21   A       None.
22   Q       Take a look at -- actually, while we're here on 36, tell
23   us what's similar.
24   A       So the van I recovered in the alley had the empty ANFO
25   bags in the rear, four plastic containers, each containing a

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 33 of 70
                                                                           33
                        DIRECT EXAMINATION OF BARRY BLACK

1    hundred pounds of ANFO along the left behind the driver's
2    seat.     Then the three larger trashcans on the right behind the
3    passenger's seat, each containing 200 pounds of ANFO.
4            The image on the right, the test image, again has the
5    empty ANFO bags in the rear, four plastic tubs with a hundred
6    pounds of ANFO each arrayed behind the driver's seat, three
7    trashcans full of 200 pounds of ANFO apiece right behind the
8    driver's seat -- I'm sorry -- the passenger's seat.
9    Q       Take a look at 37 -- Government's Exhibit 37.          What are
10   we looking at here?
11   A       The image on the left is one of the trashcans with the
12   ANFO, det cord, and booster recovered in the alley.              The image
13   on the right is the trashcans arrayed in the test vehicle.
14   Q       And other than the color of the tubs, is it fair to say
15   the difference here is that the explosive materials on the
16   BancFirst are inert and the explosive materials on the Fort
17   Riley test are volatile?
18   A       Yes.
19   Q       Okay.   Take a look at Government's 38.        What are we
20   looking at here?
21   A       The image on the left represents three of the four square
22   tubs that were behind the driver's seat in the van -- that
23   were located in the van recovered in the alley.
24           The image on the right are three of the four tubs arrayed
25   behind the driver's seat in the test vehicle.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 34 of 70
                                                                           34
                        DIRECT EXAMINATION OF BARRY BLACK

1    Q       Okay.   And take a look at Government's 39.         What's
2    depicted here?
3    A       That's an image of the range that provides a vantage of
4    the test vehicle, the van on the right, and then the witness
5    vehicle on the left.
6    Q       Okay.   And we've talked about some of the similarities
7    between this bomb and the inert bomb used by the defendant.
8            The inert bomb you have testified, and the jury has heard
9    that it was designed to be activated by a Time Power Unit
10   with -- by a cell phone call.
11           Did you use the same type of activation device in the
12   Fort Riley test?
13   A       No.   For our safety and under range requirements, we
14   initiated the device by using what's called shock tube.
15   Q       Okay.
16   A       It gives us absolute control over the device so there is
17   no chance of an errant phone call or strike signal.
18   Q       When you say "errant phone call," what are you referring
19   to there?
20   A       If we had used a Time and Power Unit with a cellular
21   phone, if there was a wrong number called or a robocall, the
22   device would have functioned outside our control.
23   Q       Okay.   Take a look at Government's Exhibit No. 40.          What
24   are we looking at here?
25   A       These are images of the blast.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 35 of 70
                                                                          35
                        DIRECT EXAMINATION OF BARRY BLACK

1    Q       And are these -- these are both from Fort Riley?
2    A       Yes.
3    Q       And what --
4                   MR. STONEMAN:    Ms. Hadrava, can you focus in on the
5    image on the right?        Can you get a little bit more at the top?
6    Q       (By Mr. Stoneman) Agent Black, I am going to kind of
7    point to this image right -- or this part of the image right
8    here (indicated) that I'm pointing at.           And I don't know if
9    the jury can see that.
10           Can you describe what I'm pointing at here?
11   A       Yes.   So at the instant of detonation, the explosive
12   material is converted into a tremendous volume of gas, and it
13   creates a tremendous spike in pressure.
14           So there are basically three effects in an explosion like
15   this.     The thermal effect, which you see here, is a fireball.
16   It's very brief but very intense.          What's known as the
17   fragmentation effect, which is the vehicle coming apart at a
18   very rapid speed.
19           But most of the work is done by the change in pressure.
20   Tremendous change in ambient pressure.           There is a void
21   created at the point of detonation, and the atmosphere
22   begins to -- is compressed and begins to rush out at
23   supersonic speeds.
24           That blurry image that you see that was highlighted
25   previously is the leading edge of what's called the positive

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 36 of 70
                                                                          36
                        DIRECT EXAMINATION OF BARRY BLACK

1    pressure phase, known as the shock front.            It's a highly
2    compressed area of air that delivers a hammer blow to the
3    environment.
4            And then following that is the trailing edge of that
5    positive pressure phase, which delivers a great deal of
6    damage.
7            This all happens in a small fraction of a second, in
8    milliseconds, so we use special photography to capture this
9    image.
10           Once that positive pressure phase dissipates over space
11   and time, begins to slow down, it begins to rush backwards to
12   fill in that void that was created at the se- -- time of the
13   explosion.      That's known as the negative pressure phase.
14           It's still higher than ambient pressure, lasts about four
15   times as long, and that also creates load and drag forces on
16   the environment.
17   Q       You mentioned that the positive pressure requires both
18   space and time to dissipate.         This test was obviously
19   conducted at a field in Kansas.
20           What effects would -- what effect on the shock front or
21   the positive pressure phase of this explosion would it have if
22   this explosion had occurred in the alleyway where Mr. Varnell
23   parked the van?
24   A       Confined explosions, whether it was rigid structures,
25   such as concrete walls, brick walls, serve much like an echo

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 37 of 70
                                                                           37
                        DIRECT EXAMINATION OF BARRY BLACK

1    chamber.      That positive pressure phase, the shock front, if
2    you will, is reflected when it impacts rigid structures.
3            And the studies show that the instant pressure, the
4    regular pressure generated at the point of the explosion, can
5    be exponentially modified.         So the reflected pressures can be
6    two, four, eight, as high as 13 times the incident pressure.
7    Q       Go ahead and take a look at Government's Exhibit 42 --
8    I'm sorry -- 41, and tell us what we're looking at here.
9    A       Again, that's another vantage at that instant of
10   detonation.      Near visible is the thermal effect, or fireball.
11   And you can see the fragmentation effect depicted as well.
12           Those large pieces are parts of the van that are
13   traveling out at significant speeds.
14   Q       Okay.   Take a look at Government's Exhibit No. 42.          What
15   is this?
16   A       It's where the van was.      The van was completely
17   destroyed.      It left only a crater that was roughly
18   13-feet-by-15-feet by 2-to-2-and-a-half-feet deep.
19   Q       Okay.   Government's Exhibit No. 43, what is this?
20   A       That's part of the witness vehicle, the vehicle that was
21   next to the van.       It was basically blown into three large
22   pieces.      This piece was located roughly 75 feet from its point
23   of origin.
24   Q       Government's Exhibit 44, what's this?
25   A       That's a second large part of the witness vehicle, the

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 38 of 70
                                                                          38
                        DIRECT EXAMINATION OF BARRY BLACK

1    one that was parked next to the van.           And it was recovered, I
2    think, about 162 feet from its point of origin.
3    Q       Government's Exhibit 45?
4    A       Again, part of the witness vehicle that was next to the
5    van.     It was recovered over 200 feet away from its point of
6    origin.
7                  MR. STONEMAN:     May I have a moment to confer, your
8    Honor?
9                  THE COURT:    Certainly.
10           (Brief pause.)
11   Q       (By Mr. Stoneman) And do we have any actual photographs
12   of the pieces of the test van?
13   A       There were photographs taken.        We recovered -- the
14   terrain limited our search, but we found pieces of the van
15   over a thousand feet away.
16   Q       Okay.   Agent Black, based on your training and
17   experience, had the device Mr. Varnell attempted to use been
18   volatile -- in other words, had those component materials not
19   been inert -- what damage, if any, would it have done to the
20   BancFirst building?
21   A       I believe it would have effectively destroyed it as well
22   as the building to the north.
23   Q       Okay.
24                 MR. STONEMAN:     Pass the witness, your Honor.
25                 THE COURT:    Cross-examination?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 39 of 70
                                                                          39
                         CROSS-EXAMINATION OF BARRY BLACK

1                   MS. BEHENNA:    Yes, your Honor.
2                                  CROSS-EXAMINATION
3    BY MS. BEHENNA
4    Q       Agent Black, I believe that you were involved in the
5    investigation of McVeigh and Nichols; is that right?
6    A       Yes.
7    Q       And I believe that you testified earlier that the bomb
8    that McVeigh and Nichols prepared in downtown Oklahoma City
9    was an ammonium nitrate fuel oil bomb detonated by det cord
10   and dynamite and maybe a two-minute fuse was used to actually
11   begin the detonation process.          Is that right?
12   A       I believe that's so, yes.
13   Q       Okay.   And so all bombs need an ignition source; right?
14   Dynamite or blasting cap or something?
15   A       Yes.
16   Q       Okay.   Now, your involvement in this investigation began
17   when?
18   A       I believe the first contact I had was January 2017.
19   Q       Okay.   Because you said during your direct examination
20   that many weeks and months went by before you were contacted
21   again.     I assume to provide the material for this inert bomb?
22   A       As I recall, there were discussions between the initial
23   time I was contacted as other information became available
24   concerning the viability of what was being planned.
25   Q       Okay.   But there were several weeks or months in between

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 40 of 70
                                                                          40
                         CROSS-EXAMINATION OF BARRY BLACK

1    this January 20th date, when you were initially contacted, and
2    the time that you began obtaining the components to make this
3    bomb, right, in June?
4    A       Yes.    That's correct.
5    Q       All right.    And your involvement in this investigation
6    during that period of time was what, just wait and see what
7    happened?
8    A       Early on it was to advise whether the information was
9    even viable or credible.         And as it became more apparent that
10   something was going to happen, it's part of my job to, for
11   public safety, ensure that we provide the inert materials.
12   Q       Sure.   And I assume the information that you are talking
13   about that was becoming available was the information being
14   provided by Brent Elisens?
15   A       My contact was with the task force agents and officers.
16   Q       All right.    Did you know that Brent Elisens was the
17   source in providing information to the FBI?
18   A       I found that out later.
19   Q       You are familiar with Brent Elisens, are you not?
20   A       Yes.
21   Q       I think you were the investigating FBI agent when he was
22   prosecuted in September of 2015 -- or 2010, I'm sorry.
23   A       That's correct.
24   Q       Were you familiar --
25                  MS. BEHENNA:   Well, can I have Government's Exhibit

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 41 of 70
                                                                          41
                         CROSS-EXAMINATION OF BARRY BLACK

1    202.37, please.
2    Q       (By Ms. Behenna) Were you given any information about the
3    content --
4                  MS. BEHENNA:    And just the bottom part, Karen, blow
5    it up.
6    Q       (By Ms. Behenna) Were you given any information about the
7    content of the discussion Mr. Elisens was having with
8    Mr. Varnell?
9    A       No.   Other than just generic phrases such as the
10   thousand-pound device.        I have not seen this.
11   Q       You have not seen this --
12   A       No.
13   Q       -- message?
14   A       No.
15   Q       And this message, I believe, says that he was going to
16   go -- Mr. Varnell texting said that he was going to go with
17   what the Oklahoma City bomber used, diesel fuel, and I think
18   it says anhydrous ammonia; right?
19   A       That's what it says.
20   Q       I just want to be clear that anhydrous ammonia was not
21   used in the Oklahoma City bombing, was it?
22   A       No.
23   Q       What about acetone?      Was acetone used in the Oklahoma
24   City bombing?
25   A       I don't believe so.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 42 of 70
                                                                          42
                         CROSS-EXAMINATION OF BARRY BLACK

1    Q       Is acetone used to make an ammonium nitrate bomb?
2    A       Can be used in the detonators or the boosters if those
3    are improvised.       Acetone is one of the components of
4    triacetone triperoxide I mentioned earlier.
5    Q       And, again, that's quite a process for somebody to make
6    that on their own; is that right?
7    A       It's not very complex.      We have encountered those before,
8    like at the OU bombing in '05.
9    Q       Well, let me ask you this.       Is there any information that
10   you received during the course of this investigation from the
11   case agent that Mr. Varnell had the knowledge and wherewithal
12   to be able to actually make and acquire acetone to make an
13   ammonium nitrate bomb?
14   A       I was told that he had been experimenting with homemade
15   explosives, but I didn't know what kind.
16   Q       And what kind -- okay.
17           C-4.    That's completely different than an ANFO bomb;
18   right?
19   A       C-4 is different than ANFO, yes.
20   Q       Okay.   And, I guess, back to my original question, the
21   Oklahoma City bomber did not use acetone; right?
22           I mean, they had det cord.       They had det cord and
23   blasting caps.
24   A       We know what was stolen during that case.
25   Q       That's right.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 43 of 70
                                                                          43
                         CROSS-EXAMINATION OF BARRY BLACK

1    A       We don't know exactly what was used, but we --
2    Q       Fair enough.
3    A       -- know what was stolen and presume that the stolen
4    materials was used.
5    Q       Which was det cord and blasting caps?
6    A       Yes.
7    Q       And you talked about needing wiring or somebody could
8    make det cord by using a copper wire, but it was a pretty
9    laborious process; right?
10   A       No, ma'am.    I said making detonating cord, that doesn't
11   require the copper wire.         Those are two different things.
12   Q       Okay.
13   A       Those are detonators that require the copper wire.
14   Q       Thank you.    And I mixed that up.
15           But, you're right, the red and yellow leg wires on the
16   blasting caps is a copper wire?
17   A       Correct.
18   Q       All right.    But it has to be affixed to a detonation
19   source in order to be able to conduct that energy to the -- to
20   dynamite or a blasting cap; is that right?
21   A       Some type of power source, yes.
22   Q       Right.   Okay.
23           What about matches?      Were matches used in the Oklahoma
24   City bombing?
25   A       We believe that McVeigh initiated that device with a

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 44 of 70
                                                                          44
                         CROSS-EXAMINATION OF BARRY BLACK

1    burning time fuse, so he would have had to have matches or
2    lighters or something.
3    Q       One match.    Were hundreds of matches used?        Do you know?
4    A       I don't know.
5    Q       All right.    Did you review any reports that were being
6    prepared during the course of your involvement in this
7    investigation?
8    A       No.
9    Q       Were you aware at any point during the investigation that
10   Mr. Varnell might be suffering from schizophrenia?
11   A       No.
12   Q       Now, I believe it was on June 22nd you were asked to
13   obtain some inert -- that means nonexplosive material; right?
14   A       I would have to look at the date, but I did make that
15   request, yes.
16   Q       Okay.   And, just to be clear, you provided the Austin
17   power cast boosters?
18   A       Austin powder, yes.
19   Q       Thank you.
20           And the gel matchsticks, which would be dynamite; right?
21   A       Yes.
22   Q       The det cord and the bags of inert ANFO?
23   A       Yes.
24   Q       All right.    And you provided that material to the
25   undercover in this case; correct?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 45 of 70
                                                                          45
                         CROSS-EXAMINATION OF BARRY BLACK

1    A       Yes.
2    Q       All right.    And when you sat down with the undercover,
3    did you explain to him how this ammonium nitrate fuel oil bomb
4    is built?
5    A       Yes.
6    Q       Okay.    Did you go through the process step by step?
7    A       Yes.
8    Q       And the reason for that is so that the undercover
9    employee would know how to make an ANFO bomb; right?
10   A       Right.
11   Q       Was there some concern, Agent Black, that if the
12   undercover didn't know how to make this bomb that Mr. Varnell
13   would not?
14   A       No.    The story for the undercover was that he had
15   assisted a blaster or quarrier that was the person that
16   provided the explosives, so he would naturally have some
17   background as to how to assemble it.
18   Q       And so he could direct Mr. Varnell --
19   A       No.
20   Q       -- if needed?
21   A       Just so he would know how.
22   Q       Have you seen the video of them building the bomb in the
23   storage unit?
24   A       I witnessed the first few minutes of that on
25   closed-circuit TV before I left for the Skirvin Hotel that

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 46 of 70
                                                                          46
                         CROSS-EXAMINATION OF BARRY BLACK

1    night.
2    Q       And you have not seen it since?
3    A       No.
4    Q       I believe Government's Exhibit No. 16 are the
5    instructions that you wrote and gave to the undercover in this
6    case; is that right?
7    A       Yes.
8    Q       Okay.   And you wrote pretty specific instructions about
9    how to detonate, for lack of a better term, or to start the
10   ignition source, the Time and Power Unit in this case; is that
11   right?
12   A       Yes.
13   Q       All right.    And, again, were those instructions -- did
14   you know that those instructions were going to be given to
15   Mr. Varnell?
16   A       I presumed they would be.
17   Q       Is that because the FBI was concerned that if Mr. Varnell
18   didn't know how to detonate a Time and Power Unit that he
19   wouldn't be able to do it?
20   A       The Time and Power Units are each unique in their
21   construction.       And in that it was provided to him, it would be
22   normal to provide instructions on how to use it.
23   Q       And it was provided to him -- we are talking about the
24   Time and Power Unit -- by the FBI?
25   A       Yes.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 47 of 70
                                                                           47
                         CROSS-EXAMINATION OF BARRY BLACK

1    Q       Did you know that the FBI not only provided the inert
2    material that you've discussed already but provided the
3    barrels to Mr. Varnell in this case?
4    A       No.
5    Q       Did you know that Mr. Varnell was asked several times to
6    obtain barrels and he never did?
7    A       No.
8    Q       And it's important to have barrels in an ANFO bomb, is it
9    not, to hold the ANFO?
10   A       No.    This type of explosive doesn't require any kind of
11   confinement.
12   Q       But at least in this case, the FBI thought it was
13   important -- or at least the undercover thought it was
14   important that Mr. Varnell obtain barrels?
15   A       I'm not sure what the undercover thought.
16   Q       Okay.    And what about the van?
17           Did you know that Mr. Varnell had been asked several
18   times to obtain a van or a box truck or a trailer?
19   A       I remember discussions about the van.
20   Q       That he had been asked to obtain one?
21   A       Yes.
22   Q       And he didn't, did he?
23   A       I'm not sure how that came to be.        I just don't know.
24   Q       Did you know it was actually Mr. Elisens, at the
25   direction of the case agent, who obtained a van --

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 48 of 70
                                                                          48
                         CROSS-EXAMINATION OF BARRY BLACK

1    A       No.
2    Q       -- to put this bomb in?
3    A       No.
4    Q       And the storage unit where the bomb was built, did you
5    know that the FBI provided that?
6    A       Yes.
7    Q       The black electrical tape that was necessary to tie the
8    det cord to the blasting caps, did you know that the
9    undercover gave money to Mr. Varnell so that he could purchase
10   that after he had failed to purchase electrical tape before
11   August 11th, when the plan was to make this bomb?
12   A       I wasn't privy to any of that that night.          I have since
13   learned that, yes.
14   Q       Did you know -- you talked during direct examination that
15   the time and power -- or the cell phone had been called two or
16   three times by Mr. Varnell --
17   A       Yes.
18   Q       -- right?
19           Did you know that he did that at the instruction of the
20   undercover?
21   A       No.
22   Q       And, of course, the op plan in this case was, once you
23   received the call on the cell phone that you had, that that
24   would start the initiation -- or begin the initiation of the
25   arrest of Mr. Varnell once he -- it was clear that he had

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 49 of 70
                                                                          49
                         CROSS-EXAMINATION OF BARRY BLACK

1    tried to detonate this inert bomb.
2    A       Yes.
3    Q       Is it fair to say, Agent Black, from what you know about
4    this investigation, that the only act Mr. Varnell did on his
5    own to obtain the bomb components, to build the bomb, to
6    detonate the bomb was calling the cell phone number that you
7    instructed him to call?
8    A       I'm sorry.    Would you repeat that question?
9    Q       I hope I can.
10           It's true, is it not, Agent Black, that the only action
11   Mr. Varnell took on his own was calling the cell phone number
12   that you provided to him?
13   A       That's not my understanding.
14   Q       And is your understanding obtained from your personal
15   knowledge or from the case agent in this case?
16   A       Well, from my case agent -- from the case agent and my
17   participation as I've outlined.
18   Q       During your direct examination you talked about these
19   materials, and I'm talking about the bomb components for an
20   ANFO bomb.      And you have extensive training, obviously, in WMD
21   and blast investigations.
22           Do you know whether or not in the United States since
23   1995 -- have there been any terrorist or illegal detonations
24   of an ANFO bomb?
25                  MR. STONEMAN:    Objection.    Relevance, your Honor.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 50 of 70
                                                                              50
                         CROSS-EXAMINATION OF BARRY BLACK

1                  THE COURT:    Overruled.
2                  THE WITNESS:    I'm sorry.     Your question?
3    Q       (By Ms. Behenna) You're testing my memory here, Agent
4    Black.
5            Since 1995, have there been any terrorist or illegal
6    detonations of an ANFO bomb in the United States?
7    A       There was an incident in Times Square of an improvised
8    vehicle bomb, but I don't believe it contained ANFO.                 And I
9    don't know of other instances where ANFO has been used since
10   1995 off the top of my head.
11   Q       And the reason for that, Agent Black, is because even
12   ammonium nitrate is highly regulated these days.             Isn't that
13   right?
14   A       I don't believe so.
15   Q       Okay.   Do you know that there are laws that are
16   enacted --
17                 MS. BEHENNA:    May I have just a moment, your Honor?
18           (Brief pause.)
19                 MS. BEHENNA:    May I have just a second?
20                 THE COURT:    Certainly.
21                 MS. BEHENNA:    Excuse me, your Honor.
22           (Brief pause.)
23   Q       (By Ms. Behenna) Well, before we get to the regulation
24   and the laws, let me ask you, after the Oklahoma City bombing,
25   were there a number of programs that were initiated here in

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 51 of 70
                                                                          51
                         CROSS-EXAMINATION OF BARRY BLACK

1    the United States to make fertilizer stores aware if somebody
2    came in and tried to buy large amounts of ammonium nitrate?
3    A       We're not a regulatory authority, so I'm not sure of the
4    regulations.       But we do place a great deal of emphasis on the
5    "see something say something" type of provision.
6    Q       Exactly.    And there were a lot of programs -- the
7    "American security begins with you," that might be the "see
8    something say something."
9            And so I guess my point is that sellers of ammonium
10   nitrate were encouraged, I think by the ATF, to notify law
11   enforcement if they saw suspicious activity as it related to
12   somebody wanting to buy ammonium nitrate.
13   A       I presume that to be the case, but I don't know.
14   Q       Are you familiar with a law that was enacted in 2007 that
15   restricted the purchase of ammonium nitrate?
16   A       I'm not.
17   Q       You're not?
18   A       I'm not.
19   Q       If I represented to you that there was a law enacted
20   where the Secretary of the Department of Homeland Security
21   regulated the sale and transfer of ammonium nitrate after
22   March of 2008, would you have any reason to disagree with
23   that?
24   A       Again, I'm just not familiar with it.
25   Q       Even as part of your knowledge of explosives and bombs?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 52 of 70
                                                                            52
                         CROSS-EXAMINATION OF BARRY BLACK

1    A       Right.    My end of it is the IED explosive component, not
2    so much the regulation --
3    Q       Okay.
4    A       -- of the components.
5    Q       Okay.    It's true, is it not, Agent Black, that
6    Mr. Varnell could not have purchased ammonium nitrate without
7    raising -- in the amounts of a thousand pounds -- without
8    raising suspicion?
9    A       I disagree.    With the agrarian nature of Oklahoma, large
10   purchases of fertilizer are frequent.
11   Q       Are you familiar with the Oklahoma law about someone who
12   wants to purchase ammonium nitrate?
13   A       I am not.
14   Q       Okay.    That they have to give their driver's license --
15   they identify themselves, show a driver's license, and what
16   they are using the ammonium nitrate for?            Are you aware of
17   those laws?
18   A       Again, I am not familiar with the regulation, no.
19   Q       And, again, all of that was done after 1995, to restrict
20   the easy access of somebody who wanted to do something bad to
21   ammonium nitrate; correct?
22   A       As far as I know.     I assume so, yes.
23   Q       All right.    It's also true, Agent Black, that Mr. Varnell
24   could not have gone in and purchased ANFO; right?
25   A       Not without a permit or a license.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 53 of 70
                                                                          53
                         CROSS-EXAMINATION OF BARRY BLACK

1    Q       Right.    And the reason for that is that ANFO was
2    determined to be an explosive; right?
3    A       Yes.
4    Q       Okay.    And when we talk about these permits and licenses,
5    again, the federal government has regulated who can buy
6    explosives in order to protect people; correct?
7    A       Yes.
8    Q       All right.    And so it's clear that he could not have
9    bought ammonium nitrate fuel oil mixture, because that's
10   identified as an explosive; correct?
11   A       Yes.
12   Q       He could not have purchased blasting caps, because that's
13   identified as an explosive -- without a permit or a license;
14   correct?
15   A       Correct.
16   Q       All right.    Mr. Varnell could not have purchased det cord
17   without a license or a permit; correct?
18   A       Yes.
19   Q       Couldn't have purchased dynamite without a license or a
20   permit?
21   A       Correct.
22   Q       Now, I believe you said in your direct examination that
23   somebody could steal these component parts.            Do you remember
24   that?
25   A       Yes.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 54 of 70
                                                                          54
                         CROSS-EXAMINATION OF BARRY BLACK

1    Q       But it's true, is it not, Agent Black, that a facility
2    that has explosives material is required to report to law
3    enforcement any thefts of explosives?
4    A       That's a requirement, yes.
5    Q       So the likelihood of Mr. Varnell being able to go out and
6    steal the explosive components for an ANFO bomb without that
7    information ever getting -- without the theft getting to law
8    enforcement is highly unlikely?
9    A       Not really.    As we mentioned, the Oklahoma City bombing,
10   the explosives were stolen there.          And there was a theft
11   report.      But until we searched for that theft report, the FBI
12   was unaware of the theft.
13   Q       Fair enough.
14           After 1995, in modern day, in 2017, it is highly unlikely
15   that a theft of explosive material would have occurred without
16   that information getting to the FBI; correct?
17   A       It requires that the organization that had the explosives
18   stolen actually file the report, which sometimes doesn't
19   happen.      And then that report would get filed with another
20   agency, not with the FBI.         But we have access to those theft
21   reports.
22   Q       Of course you do.
23           And a facility that has explosive materials and fails to
24   report, they take -- face pretty serious penalties if they
25   don't report a theft; correct?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 55 of 70
                                                                           55
                         CROSS-EXAMINATION OF BARRY BLACK

1    A       I am not familiar with the regulation, but, yes, I
2    believe so.
3    Q       Okay.   So your statement that you didn't want
4    Mr. Varnell -- you or the FBI didn't want Mr. Varnell to
5    provide the components and that's why you all -- you, the
6    FBI -- provided the components to build this inert ANFO bomb,
7    really there was no danger with all the rules and regulations,
8    Agent Black.
9    A       No.   I believe there was imminent danger, yes.
10   Q       Do you have any evidence to support that statement?
11   A       I am familiar with devices domestic --
12   Q       In this case.     In this case, do you have any evidence?
13   A       I only know what I was told by the task force officers
14   and agents regarding Mr. Varnell's intent, his statements
15   regarding homemade explosives, the type of device he wanted to
16   use, and how it was to function.
17   Q       And is that Task Force Officer Brian Martin?
18   A       I spoke with Task Force Officer Brian Martin and the case
19   agent, Eric Larsen.
20   Q       Did you know in an FBI report that Brian Martin said,
21   "Varnell does not have a job or a vehicle at this time.              The
22   threat has not been repeated and Mr. Varnell does not appear
23   to have the means to actually commit this act at this time"?
24   A       I haven't seen that report.
25   Q       And that's the task force officer that was highly and --

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 56 of 70
                                                                            56
                         CROSS-EXAMINATION OF BARRY BLACK

1    very involved in this investigation; right?            Brian Martin?
2    A       One of the two, yes.
3    Q       With regard to the purchase or theft or making of ANFO,
4    Agent Black, do you have any evidence before the FBI got
5    involved in this case that Mr. Varnell had purchased, stolen,
6    or was making ANFO?
7    A       The only information I had was what I was told, that he
8    had experimented with homemade explosives.
9    Q       C-4.
10   A       I wasn't told that.
11   Q       So, again, the question is:       What information do you
12   have, personally, that Mr. Varnell was trying -- had
13   purchased, stolen, or was trying to make ANFO?
14   A       Only what I was told by the Joint Terrorism Task Force
15   officers.
16   Q       But it didn't have anything to do with making ANFO;
17   right?
18   A       Homemade explosives can include ANFO, so I didn't know
19   what they were talking about.
20   Q       Okay.   Prior to the time the FBI got involved in this
21   case, can you tell me what information you had that
22   Mr. Varnell -- or what evidence there was that Mr. Varnell had
23   acquired or was making det cord?
24   A       I'm sorry.    Repeat your question.      Before we were
25   involved?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 57 of 70
                                                                          57
                         CROSS-EXAMINATION OF BARRY BLACK

1    Q       Before the FBI was involved and provided the components
2    to make this bomb, what evidence do you have that Mr. Varnell
3    had acquired or was making det cord?
4    A       None.
5    Q       Before the FBI got involved in providing the component
6    parts to this inert bomb, what evidence do you have that
7    Mr. Varnell had acquired or was making blasting caps?
8    A       Only the statement that he was making homemade
9    explosives.      And, again, I don't know what type that might
10   have been.
11   Q       Fair enough.
12           Prior to the FBI providing the components for this inert
13   bomb, what evidence do you have that Mr. Varnell had acquired
14   or was making a TPU, a Time and Power Unit?
15   A       I was told that he wanted to initiate the device with a
16   cellular phone and that he had electronics background and was
17   capable of assisting in making that type of firing device.
18   Q       Fair enough.    I didn't ask the question clearly enough.
19           What evidence do you have that he was acquiring, either
20   by theft or making, a Time and Power Unit?
21   A       I don't have any other information other than those
22   statements.
23   Q       Agent Black, have you ever been involved in an
24   investigation where the FBI, having information that somebody
25   was talking about or making threats to build a bomb or

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 58 of 70
                                                                             58
                         CROSS-EXAMINATION OF BARRY BLACK

1    detonate a bomb -- have you been involved in instances and
2    investigation where the FBI goes out and talks to that person
3    initially to try to let them know that the FBI is aware of
4    their chats or their discussions and that they need to stop?
5    A       I don't do that in my capacity.        And I think it would be
6    a case-specific kind of thing.
7    Q       But it has happened before; correct?
8    A       I don't know.
9    Q       And it's possible for the FBI to monitor somebody in a
10   chat room to see how serious and whether they have the
11   capability to carry out a threat or build a bomb as they are
12   talking about online; right?
13   A       I believe we have the capability to monitor those
14   conversations, but I am not a computer person so I don't know
15   the details of that.
16   Q       No.    That's fair enough.     I understand.
17           The FBI also has the ability to do surveillance over
18   someone's property to see if they have any explosives on their
19   property or whether they've detonated explosives in the past;
20   correct?
21   A       Yes.
22   Q       Do you know if any of those things happened in this case?
23   A       I do not.
24                  MS. BEHENNA:   I think I am almost finished.          If I
25   can have just a moment, your Honor.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 59 of 70
                                                                          59
                         CROSS-EXAMINATION OF BARRY BLACK

1                   THE COURT:   Certainly.
2            (Brief pause.)
3    Q       (By Ms. Behenna) It's true, is it not, Agent Black, that
4    the FBI targets criminal activity?           Correct?
5    A       Yes.
6    Q       They don't target people; correct?
7    A       People engaged in criminal activity.
8    Q       I understand that.      But you don't -- I mean, you don't --
9    the FBI doesn't make an assessment of somebody and targets
10   that person because they don't like them or they don't like
11   what their chatter is online; correct?
12   A       Right.   The investigations are open based on qualified
13   information.
14   Q       And criminal activity; correct?
15   A       Could be criminal activity, counterespionage, or
16   counterintelligence.
17   Q       Fair enough.    Fair enough.
18           I guess my question is, Agent Black, prior to the FBI
19   getting involved in this conversation and investigation -- and
20   I'm talking about March 17th, when Mr. Elisens began
21   initiating conversations with Mr. Varnell -- do you know what,
22   if any, criminal activity Mr. Varnell was engaged in prior to
23   that?
24   A       I was unfamiliar with the parameters of the case other
25   than the feasibility of the device, as I had mentioned before.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 60 of 70
                                                                          60
                       REDIRECT EXAMINATION OF BARRY BLACK

1                  MS. BEHENNA:    Can I have just a moment, your Honor?
2                  THE COURT:    Certainly.
3            (Brief pause.)
4                  MS. BEHENNA:    I believe that's all I have, your
5    Honor.
6                  THE COURT:    All right.    Thank you.
7            Redirect, government?
8                  MR. STONEMAN:     Yes, your Honor.
9            Can you pull up 202.37.
10                              REDIRECT EXAMINATION
11   BY MR. STONEMAN
12   Q       Agent Black, Ms. Behenna asked you whether or not Timothy
13   McVeigh used anhydrous ammonia in the bomb -- the Oklahoma
14   City bomb.       And your answer was what?
15   A       I don't believe so.
16   Q       Okay.    And I don't know if you can read that.        Can you
17   read that, the statement in green?
18   A       I can.
19   Q       Can you go ahead and read it out loud?
20   A       "I think I'm going to go with what the OKC bomber used,
21   diesel and anhydrous ammonia.          I might have to make a
22   distillery to process some stuff, but that's a solid recipe."
23   Q       What is your understanding of anhydrous ammonia being
24   involved in any sort of recipe for an ANFO bomb, if any?
25   A       Anhydrous ammonia can be used to make ammonium nitrate,

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 61 of 70
                                                                           61
                       REDIRECT EXAMINATION OF BARRY BLACK

1    which would be the oxidizer part of the diesel and oxidizer in
2    ANFO.
3    Q       Okay.   What other -- tell us about -- what do you know
4    about anhydrous ammonia, its availability, its uses?
5    A       It's commonly used in agriculture as a fertilizer.           And
6    through a chemical process called nitration, it can be made
7    into ammonium nitrate.
8    Q       Any other illicit uses for anhydrous ammonia?
9    A       I believe it's used in narcotics as well, but that's not
10   my forte so I don't know.
11   Q       Okay.   I wasn't quite clear.      Ms. Behenna asked you
12   whether a person can just, say, go to a store and buy some
13   ammonium nitrate fertilizer.         Is it your understanding that
14   they can or can't do that?
15   A       It is readily available, yes.
16   Q       And can you think of any reasons -- well, Ms. Behenna
17   asked -- indicated that buying ammonium nitrate in large
18   quantities might set off some red flags.
19           Can you think of any reason that a person might --
20   although it might be more difficult to make anhydrous
21   ammonia -- excuse me -- ammonium nitrate from anhydrous
22   ammonia, based on your training and experience, can you think
23   of a reason that a person might, rather than purchasing
24   ammonium nitrate directly, make it out of anhydrous ammonia?
25   A       To avoid detection, if you have to provide ID or going to

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 62 of 70
                                                                          62
                       REDIRECT EXAMINATION OF BARRY BLACK

1    a store and be recognized.         If you didn't want to buy it, then
2    you could make it.        It's just a difficult process given the
3    ready availability of ammonium nitrate here.
4    Q       All right.    And Ms. Behenna also asked you about the role
5    of acetone, if any, in composing -- or creating homemade
6    explosives.
7            And what's your understanding of the viability of acetone
8    as an ingredient in explosives?
9    A       Acetone is one of the ingredients used in making a highly
10   sensitive explosive that's commonly used by terrorists known
11   as triacetone triperoxide.         Acetone is one of the primary
12   components of making TATP.
13   Q       Where can a person get acetone?
14   A       It's readily available at hardware stores, paint stores.
15   Q       Do you need a license to buy acetone?
16   A       No.
17   Q       Do you even need to show your driver's license to buy
18   acetone?
19   A       No.
20   Q       Are you familiar with the process for constructing or
21   making C-4?
22   A       C-4 is a commercial military explosive not readily made
23   at home.      There is a version called poor man's C-4, which is
24   relatively easy to make --
25   Q       Okay.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 63 of 70
                                                                          63
                       REDIRECT EXAMINATION OF BARRY BLACK

1    A       -- and instructions are readily available.
2    Q       C-4 -- making homemade C-4, is that more complicated,
3    less complicated, or about the same complexity as constructing
4    an ANFO bomb?
5    A       Again, C-4 is a plastic explosive.        It would be very
6    difficult to make at home.         A poor man's C-4, as it's commonly
7    known, is very easy to make.
8    Q       Okay.
9    A       It's just a combination of two dry materials.
10   Q       Ms. Behenna asked you about the op plan, that it was the
11   operation plan to arrest Mr. Varnell immediately after he --
12   after he dialed the phone.
13           Is that your understanding of what was the plan, that
14   once he dialed the phone, that they were just going to arrest
15   him or did you need to look at something first?
16   A       So that night the IED would have been triggered by a
17   phone call to the TPU phone.         The identical phone was in my
18   possession.      So the plan was that once I received that call or
19   a call to that phone, which would have detonated the device, I
20   would notify the command post and the command post would
21   provide the execution order to arrest Mr. Varnell.
22   Q       Okay.   Ms. Behenna asked you about the need for barrels
23   or tubs, and you indicated that you didn't believe that those
24   would actually be necessary for this type of device to be
25   viable.

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 64 of 70
                                                                          64
                       REDIRECT EXAMINATION OF BARRY BLACK

1            What other viable solutions could have made this bomb
2    explode without barrels?
3    A       High explosives like ANFO don't require confinement.         So
4    you could literally just stack the bags on top of each other,
5    introduce the booster, which is required to make that type of
6    explosive detonate.        So they don't require confinement.
7    Q       Okay.   And Ms. Behenna asked you whether or not certain
8    materials were used by Mr. McVeigh -- Timothy McVeigh in his
9    bomb in 1995, and you indicated you did or didn't know what
10   was -- exactly was used in that bomb.
11   A       We believe, during the course of that investigation, that
12   ammonium nitrate was purchased at a fertilizer feed store.
13   Nitromethane was the fuel used.          And then stolen explosives
14   from a quarry were used.         I believe it was Tovex, some det
15   cord, and blasting caps.
16   Q       Okay.   But do you know for sure exactly what he used in
17   that bomb?
18   A       We believe that was the configuration since that's what
19   was stolen, but it was all consumed in the detonation and
20   explosion, so --
21   Q       And you say "consumed."      You mean it was destroyed --
22   A       Destroyed.
23   Q       -- by the bomb?
24           Are you familiar with -- well, let's talk a little bit
25   about the knowledge required to make some of these components

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 65 of 70
                                                                             65
                       REDIRECT EXAMINATION OF BARRY BLACK

1    at home.
2            You mentioned on direct -- or I may have mentioned on
3    direct that some of this information is available on the
4    internet.       Is that correct?
5    A       That is correct.
6    Q       Are you familiar with a book or writing called The
7    Anarchist Cookbook?
8    A       Yes.
9    Q       Okay.   What is that?
10                  MS. BEHENNA:    Your Honor, I object.      There is no
11   evidence in this case about anybody having access to that
12   book, and I think it's irrelevant and highly prejudicial.
13                  MR. STONEMAN:    Your Honor, may we approach?
14                  THE COURT:   You may.
15           (The following proceedings were had at the bench outside
16   the hearing of the jury:) ***
17                  MR. STONEMAN:    Your Honor, we anticipate, as part of
18   Mr. Varnell's interview post arrest, that he mentioned that he
19   had reviewed The Anarchist Cookbook.
20                  MS. BEHENNA:    That is new to me.     I have never heard
21   that.     I guess we can ask the question after they play the
22   video of the confession, but I don't recall there being
23   anything like that.
24                  THE COURT:   All right.    Well, that brings up one
25   point, I suppose.       I reviewed that video yesterday.         It's

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 66 of 70
                                                                         66
                    REDIRECT EXAMINATION OF BARRY BLACK

1    lengthy.
2         Do you guys plan on playing that whole video?
3               MR. STONEMAN:     I will defer to Mr. Dillon.
4               THE COURT:    Do you plan on playing the whole video?
5               MR. DILLON:    We plan on playing the majority of it.
6    Obviously, at points they took breaks.        I believe there was a
7    30-minute break and 15- and 20-minute break.         There is four to
8    six minutes at the beginning that would obviously have no use
9    to us.
10        We're skipping over the portion on the consent to the
11   phone, which takes another ten minutes out of it.          We are
12   shaving what we can, but we think it's important due to his
13   words but also his demeanor during that time.
14              THE COURT:    Okay.   With respect to the issue at
15   hand, Counsel, if you want to go into it, I am going to accept
16   your representation that it's talked about during his
17   interview and that he says he's reviewed it.
18        If that is not borne out by the interview, then I'm going
19   to give the jury an instruction that I am striking all of the
20   testimony on this.
21        And, you know, this is redirect, so let's get to the
22   point.
23              MR. STONEMAN:     Yes, your Honor.
24              THE COURT:    Keep it narrow.     All right.
25        (The following proceedings were had in open court:)

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 67 of 70
                                                                          67
                        RECROSS-EXAMINATION OF BARRY BLACK

1                   THE COURT:   The objection is overruled.       Proceed.
2    Q       (By Mr. Stoneman) As I was saying, are you familiar with
3    a piece of writing known as The Anarchist Cookbook?
4    A       Yes.
5    Q       And can you tell the jury what that is?
6    A       There are a number of books and manuals that have been
7    published over the years that provide instruction on homemade
8    explosives, booby traps, and that type of thing.
9    Q       Okay.   And does that -- does The Anarchist Cookbook
10   contain recipes or instructions to make things like an ANFO
11   bomb or homemade poor man's C-4?
12   A       I believe it does.      It's a book -- and I'm not familiar
13   with its contents in its entirety, but, yes, those are the
14   common types of things.
15   Q       All right.
16                  MR. STONEMAN:    May I have a moment to confer, your
17   Honor?
18                  THE COURT:   Certainly.
19           (Brief pause.)
20                  MR. STONEMAN:    No further questions, your Honor.
21                  THE COURT:   All right.    Thank you.
22           Recross?
23                  MS. BEHENNA:    Yes, your Honor.     Just briefly.
24                               RECROSS-EXAMINATION
25   BY MS. BEHENNA

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 68 of 70
                                                                          68
                        RECROSS-EXAMINATION OF BARRY BLACK

1    Q       Agent Black, do you have any evidence that Mr. Varnell
2    had a distillery on his property where he had the
3    capability -- first of all, if he had -- well, if he had the
4    capability to distill anhydrous ammonia?
5    A       I don't have any information about that.
6    Q       Do you have any evidence that Mr. Varnell had the
7    capability on how to distill anhydrous ammonia and make
8    ammonium nitrate?
9    A       I don't have any information.
10   Q       Did you know, Agent Black, that Mr. Varnell never even
11   passed chemistry in college?         Did you know that?
12   A       No.
13   Q       Did you know that he tried it twice and had to withdraw
14   from chemistry --
15                 MR. STONEMAN:     Objection, your Honor.
16   Q       (By Ms. Behenna) -- because he couldn't make --
17                 MR. STONEMAN:     Objection.    Assumes evidence not --
18                 THE COURT:    Say it again.
19                 MR. STONEMAN:     She is testifying as to facts that
20   are not in evidence.
21                 THE COURT:    And it exceeds the scope of redirect, so
22   it's sustained.
23   Q       (By Ms. Behenna) Do you have any evidence, Agent Black,
24   that Mr. Varnell was in the process of making explosives from
25   acetone?

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
         Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 69 of 70
                                                                          69
                        RECROSS-EXAMINATION OF BARRY BLACK

1    A       Other than the statements I was provided, no.
2    Q       On this C-4; right?      That's it?
3    A       I wasn't told C-4.      It was just homemade explosives.
4    Q       Do you personally, Agent Black, have any evidence that
5    Mr. Varnell had the knowledge to put together an ANFO bomb?
6    A       I don't know what his knowledge is.
7                  MS. BEHENNA:    May I have just a moment, your Honor?
8                  THE COURT:    Certainly.
9                  MS. BEHENNA:    I believe that's all I have.
10                 THE COURT:    Government, may this witness be excused
11   permanently or subject to recall?
12                 MR. STONEMAN:     Permanently, your Honor.
13                 THE COURT:    Any objection, defense?
14                 MS. BEHENNA:    No, your Honor.
15                 THE COURT:    Sir, thank you for your testimony.       You
16   are permanently excused.
17
18                          (End of requested excerpt.)
19
20
21
22
23
24
25

                         CHRISTINA L. CLARK, RPR, CRR
                         United States Court Reporter
                      200 N.W. Fourth Street, Suite 5419
                        Oklahoma City, Oklahoma 73102
              christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 271 Filed 07/05/19 Page 70 of 70
                                                                       70


1                     CERTIFICATE OF OFFICIAL REPORTER
2
3        I, Christina L. Clark, Federal Official Realtime Court
4    Reporter, in and for the United States District Court for the
5    Western District of Oklahoma, do hereby certify that pursuant
6    to Section 753, Title 28, United States Code that the
7    foregoing is a true and correct transcript of the
8    stenographically reported proceedings held in the
9    above-entitled matter and that the transcript page format is
10   in conformance with the regulations of the Judicial Conference
11   of the United States.
12
13        Dated this 2nd day of July, 2019.
14
15                                       s/CHRISTINA L. CLARK________
                                         Christina L. Clark, RPR, CRR
16
17
18
19
20
21
22
23
24
25

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
